JEFFREY T. PETOW, I. WISTAR MORRIS, III, MARTHA H. MORRIS, WILLIAM M. DAVISON, IV, PAUL SPEARS, ELIZABETH W. STICK, J. WILLIAM WAREHIME, JEFFREY HERR, AS CUSTODIAN FOR HIS DAUGHTER, JULIE HERR, WAREHIME ENTERPRISES, STEPHEN PORT, NORMAN S. WILDASIN, HOWARD C. PIZER, REUEL H. ZINN AND EVELYN H. ZINN
v.
JOHN A. WAREHIME, CLAYTON J. ROHRBACH, JR., JAMES G. STURGILL, ARTHUR S. SCHAIER, T. EDWARD LIPPY, THE ESTATE OF GEORGE E. LAWRENCE, DECEASED, AND CYRIL NOEL
v.
HANOVER FOOD CORPORATION
PETITION OF: JEFFREY T. PETOW.
No. 437 MAL 2010.
Supreme Court of Pennsylvania, Middle District.
December 21, 2010.

ORDER
PER CURIAM.
AND NOW, this 21st day of December, 2010, the Petition for Allowance of Appeal is DENIED.